 

Case 5:20-cr-00509-OLG Document 31 Filed 11/04/20 Page 1of3

FILED
November 04, 2020
SE ALED CLERK, U.S, DISTRICT COURT
WESTERN DISTRICT OF TEXAS
. oy: BO

_ UNITED STATES DISTRICT COURT DEPUTY

“ . WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

PATRICK ARGUELLO (2);
ERNESTO RINCON (3);-
OMAR CASTANEDA-HERNANDEZ (4);

Defendants.

 

 

‘THE GRAND JURY CHARGES:

INDICTMENT

cso 85 -99-GR-0509-OLG

COUNT FE: 21 OS.C, §846, 841 fa\(1) &
(b)(1}(A} — Conspiracy to Possess with
Intent to Distribute More Than 500
Grams of a Mixture or Substance
Containing Methamphetamine

COUNT IL 21 U.S.C, §841(a)(4), (b)()(B)
& 18 U.S.C. § 2 — Possession with Intent
to Distribute More Than 50 Grams of a
Mixture or Substance Containing
Methamphetamine

COUNT JIE: 21 U.S.C. §841(a)(1),
(b)(P(A) & 18 U.S.C. § 2 — Possession
with Intent to Distribute More Than 500
Grams of a Mixture or Substance
Containing Methamphetamine

COUNT IV; 21 U.S.C. §841(a)q),
(b)(E)(A) & £8 U.S.C. § 2 - Possession
with Intent to Distribute More Than 500
Grams of a Mixture or Substance
Containing Methamphetamine

COUNT V; 21 U.S.C. §841(a)(1), (b)C)CA)
& 18.U,.8.C. § 2 ~ Possession with Intent
to Distribute More Than 500 Grams of a
Mixture or Substance Containing
Methamphetamine

COUNT ONE
[21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A)]

That beginning in or around July 27, 2020, and continuing to on or about August 5, 2020,

in the Western District of Texas, Defendants

PATRICK ARGUELLO (2),
ERNESTO RINCON (3),
 

 

Case 5:20-cr-00509-OLG Document 31 Filed 11/04/20 Page 2 of 3

OMAR CASTANEDA-HERNANDEZ (4), and

' did knowingly and intentionally combine, conspire, confederate and agree together and with each
other, atid with other persons, to disteibute and possess with intent to distribute 500 grams or more
of a mixture or substance containing a detectable amount of methamphetamine, a Schedute [1
conttolled substance, its salts, isomers, and salts of its isomers, in violation of Title 21, United
States Code, Sections 846, 841(a)(1) and 84 1(D)(IMA).

COUNT TWO
" [24 U.S.C. §§ 841(a)(L), 841(b)(1)(B), and 18 U.S.C. § 2]

‘That on or about July 27, 2020, in the Western District of Texas, Defendants

PATRICK — (2),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with intent
to distribute 50 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, its salts, isomers, and salts of its isomers,
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B), and 18 U.S.C.
Section 2. | |

COUNT THREE
[24 U.S.C. 8§ 841(a)(1), 841(b)(1)(A), and 18 U.S.C, § 2]

That on or about August 5, 2020, in the Western District of Texas, Defendants

ERNESTO RINCON (3)
aided and abetted by each other, did knowingly, intentionally and unlawfully possess with intent
to distribute 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule 11 controlled substance, its salts, isomers, and salts of its isomers,
in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(!)(A), and 18 U.S.C.

Section 2.
 

Case 5:20-cr-00509-OLG Document 31 Filed 11/04/20 Page 3 of 3

COUNT FOUR
[21 U.S.C. §§ 841 (a)(1) and 841 (b)(1)(A)]

That on or about August 5, 2020, in the Western District of Texas, Defendant
PATRICK ARGUELLO (2) © |
did knowingly, intentionally and unlawfully possess with intent to distribute 500 grarns or more
of a mixture or substance containing a detectable amount of methamphetamine, a Schedule II
controlled substance, its salts, isomers, and salts of its isomers, in violation of Tithe 21, United
States Code, Seotions 841(a)(L) and 841(b\(1)(A).

COUNT FIVE
[21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 18 U.S.C. § 2]

That on or about August 5, 2020, in the Western District of Texas, Defendants

OMAR CASTANEDA-HERNANDEZ (4) and

aided and abetted. by cach other, did knowingly, intentionally and valawfally possess with intent
to distribute 500 grams or more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, its salts, isomers, and salts of its isomers,
in violation of Title 21, United States Code, Sections 841(a)(i) and 841(b)(1)(A), and 18 U.S.C,

Section 2.

 

GREGG N, SOFER
UNITED STATES ATTORNEY

ERIC YUEN
Assistant United States Attorney -

BY:

 
